                       Case 1:19-cv-02632-JGK Document 5
                                                       3 Filed 03/26/19
                                                               03/25/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                     GANG WU,                                        )
  on his own behalf and on behalf of others similarly                )
                      situated                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-02632
                                                                     )
         LAN SHENG SZECHUAN FOOD INC                                 )
         d/b/a Lan Sheng Szechuan Restaurant                         )
                                                                     )
                                                    et al.           )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Troy Law, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             03/26/2019                                                                     /s/ J. Gonzalez
                                                                                          Signature of Clerk or Deputy Clerk
         Case 1:19-cv-02632-JGK Document 5
                                         3 Filed 03/26/19
                                                 03/25/19 Page 2 of 2



LAN SHENG SZECHUAN FOOD INC d/b/a Lan Sheng Szechuan Restaurant
128 West 36 Street, New York, NY 10018

LAN YANG
128 West 36 Street, New York, NY 10018

ZI XIANG HE a/k/a Peter He
128 West 36 Street, New York, NY 10018

GYALTSEN LOBSING
128 West 36 Street, New York, NY 10018

BIN SHENG YAN
128 West 36 Street, New York, NY 10018

ANGIE "DOE"
128 West 36 Street, New York, NY 10018




                           GANG WU v.
   LAN SHENG SZECHUAN FOOD INC d/b/a Lan Sheng Szechuan Restaurant, et al.

                                   Summons Rider
